DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending in application 17/088,512.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent Claims 1, 12 and 20 recite “the given time” and “the location” which contains insufficient antecedent basis.  Correction for proper antecedent basis is requested. 
Claims 2-11 and 13-19 are also rejected as being dependent from claims 1, 8, 15, under the same rationale and reasoning as identified above.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-7 and 9-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-7 and 9-11 are directed toward a process (method). Claims 12-19 are directed toward an apparatus (system). Claim 20 is directed toward a computer program product having computer-readable tangible storage media (article of manufacture).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-7 and 9-20 are directed toward the judicial exception of an abstract idea.  Independent claims 1, 12, and 20 are directed specifically to the abstract idea of user identity verification.  
Regarding independent claims 1, 12 and 20, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A computer-implemented method (system; One or more non-transitory computer-readable media of a computing device storing computer-executable instructions that upon execution cause one or more processors to perform acts), comprising: 
receiving, at a given time, a request to verify an identity of a user and a location of the user; 
in response to the request to verify the identity of the user, identifying a computing device associated with the user; 
determining a previous time and a previous location that computing device verified the identity of the user; and 
based on the given time, the location of the user, the previous time, and the previous location, determining whether to output data verifying the identity of the user at the location.  

As the underlined claim limitations above demonstrate, independent claims 1, 12, and 20 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 2-7, 9-11, and 13-19 provide further details to the abstract idea of claims 1, 12, and 20 regarding the received data, therefore, these claims include mental processes and certain methods of organizing human activities for similar reasons provided above for claims 1, 12, and 20. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-7 and 9-20 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computer”, a “computing device”, a “system”, “non-transitory computer-readable media”, and a “sensor”.  However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits. Dependent claims 2-7, 9-11, and 13-19 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims. Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-7 and 9-20 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computer”, a “computing device”, a “system”, “non-transitory computer-readable media”, and a “sensor”.  However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 2-7, 9-11, and 13-19 merely recite further additional embellishments of the abstract idea of independent claims 1, 12, and 20 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 12, and 20; however, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 1-7 and 9-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-7 and 9-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duthoit et al. (WO 2021/226471 A1).
As per independent Claims 1, 12, and 20, Duthoit discloses a computer-implemented method (system; One or more non-transitory computer-readable media of a computing device storing computer-executable instructions that upon execution cause one or more processors to perform acts) (See at least Pgs. 15-16), comprising: 
receiving, at a given time, a request to verify an identity of a user and a location of the user (See at least Pgs. 15-16); 
in response to the request to verify the identity of the user, identifying a computing device associated with the user (See at least Pgs. 15-16); 
determining a previous time and a previous location that computing device verified the identity of the user (See at least Pgs. 2-3, 5, 15-16, and 24); and 
based on the given time, the location of the user, the previous time, and the previous location, determining whether to output data verifying the identity of the user at the location (See at least Pgs. 2-3, 15-16, and 19).  
As per Claims 2 and 13, Duthoit discloses wherein the computing device is configured to receive sensor data from a sensor that is included in the computing device and determine whether the user is in a vicinity of the computing device based on the sensor data (See at least Pgs. 12 and 15-16). 
As per Claims 3 and 14, Duthoit discloses determining whether an amount of time between the given time and the previous time satisfies a threshold period of time, wherein determining whether to output the data verifying the identity of the user at the location is based on determining whether the amount of time between the given time and the previous time satisfies the threshold period of time (See at least Pgs. 15-16).  
As per Claims 4 and 15, Duthoit discloses determining a current location of the computing device, wherein determining whether to output the data verifying the identity of the user at the location is based on the current location of the computing device (See at least Pgs. 15-16).  
As per Claim 5 (4), Duthoit discloses determining a distance between the current location of the computing device and the previous location, wherein determining whether to output the data verifying the identity of the user at the location is based on the distance between the current location of the computing device and the previous location (See at least Pgs. 15-16).  
As per Claims 6 and 16, Duthoit discloses receiving, from the computing device, data indicating to verify the identity of the user, wherein determining whether to output the data verifying the identity of the user at the location is based on receiving the data indicating to verify the identity of the user (See at least Pgs. 15-16).  
As per Claims 7 and 17, Duthoit discloses determining a current location of the computing device; and providing data identifying the current location of the computing device, data identifying the given time, data identifying the previous time, and data identifying the previous location to a model that is configured to determine whether the user is likely at the current location, wherein determining whether to output the data verifying the identity of the user at the location is based on data output by the model (See at least Pgs. 10, 15-16, and 24).  
As per Claim 8 (7), Duthoit discloses accessing historical data that includes locations and times that the user was at the locations; and training, using machine learning, the model using the historical data (See at least Pgs. 10, 15-16, and 24).  
As per Claims 9 and 18, Duthoit discloses wherein the computing device verified the identity of the user at the previous location and at the previous time using biometric identification (See at least Pgs. 15-16).  
As per Claim 10, Duthoit discloses wherein: receiving the request to verify the identity of the user at the location of the user comprises receiving the request to verify the identity of the user at the location of an additional computing device receiving a vote from the user, and determining whether to output the data verifying the identity of the user at the location comprises determining whether to verify that the user is providing the vote to the additional computing device (See at least Pgs. 2, 10-11, and 15-16).  
As per Claims 11 and 19, Duthoit discloses wherein: receiving the request to verify the identity of the user at the location of the user comprises receiving the request to verify the identity (of the user signing an electronic document on an additional computing device at the location), and determining whether to output the data verifying the identity of the user at the location comprises determining whether to verify that the user is signing the electronic document on the additional computing device (See at least Pgs. 2, 10-11, 15-16, and 23-24).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Aaron (US 2008/0209543 A1) - Discloses a user verification system/method wherein the verification server receives the signature and/or the location coordinates, the verification application may retrieve the set of rules. The signature and/or the location coordinates are compared to one or more historical signatures, according to the set of rules. The verification application may then send a message that verifies, or fails to verify, the identity of the user.
Shahidi (US 2019/0080538 A1) – Discloses systems and methods for identity Authentication and granular access management and specifically to systems and methods based on indoor tracking, GPS (global positioning), biometric identification, and blockchain to enable a more precise, higher certainty and secure method of identification and authentication of people, employees and objects for managing and controlling access to any pre-defined indoor physical, or logical location.
Punnoose et al. (US 11204991 B1) – Discloses generating authentication credentials includes receiving from a first user input identifying a customer identifier for an online account with a business or organization and a residential or business physical address, and sending via a network a notification to a first user system to follow instructions on a mail piece to be received by the first user.
Giraud (US 11204991 B1) – Discloses an interactive identity verification system for gathering, identifying, authenticating and registering biometric data of a consumer verified through government agencies while monitoring, tracking, analyzing, storing and distributing dynamic biometric data to ensure access to the secured system remains authorized via monitoring of consumer data and to control authorized access to participating computer systems and programs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 19, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629